                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

PACIFIC COMMERCIAL            )             CIV. NO. 16-00245 JMS-KJM
SERVICES, LLC,                )
                              )             ORDER ADOPTING
          Plaintiff,          )             MAGISTRATE JUDGE’S
                              )             FINDINGS AND
     vs.                      )             RECOMMENDATION
                              )
LVI ENVIRONMENTAL             )
SERVICES, INC. and            )
NORTHSTAR RECOVERY            )
SERVICES, INC.,               )
                              )
          Defendants.         )
_____________________________ )

               ORDER ADOPTING MAGISTRATE JUDGE’S
                 FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on October 29, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “FINDINGS

AND RECOMMENDATION TO GRANT IN PART AND DENY IN PART

///

///

///

///

///
PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE

COSTS,” ECF No. 186, are adopted as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, November 14, 2018.




                                      /s/ J. Michael Seabright
                                     J. Michael Seabright
                                     Chief United States District Judge




Pac. Commercial Servs., LLC v. LVI Envtl. Servs., Inc., et al., Civ. No. 16-00245 JMS-KJM,
Order Adopting Magistrate Judge’s Findings and Recommendation




                                              2
